Citation Nr: 0723486	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  01-08 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for degenerative disc disease of the lumbosacral 
spine.

2.  Entitlement to an initial rating in excess of 60 percent 
for coronary artery disease.

3.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1976 to May 1980 
and from February 1991 to April 1991.  He also performed 
active duty for training at various times between May 1980 
and February 1991 and after April 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied an increased rating for degenerative disc 
disease of the lumbosacral spine and denied an increased 
rating for hypertension.  

In a January 2002 rating decision, the RO granted an 
increased (60 percent) rating for degenerative disc disease 
of the lumbosacral spine, continued the 10 percent rating for 
hypertension, and granted a separate 10 percent rating for 
coronary artery disease secondary to hypertension.  In an 
April 2002 rating decision, the RO assigned a 60 percent 
rating for coronary artery disease and immediately issued a 
supplemental statement of the case that discusses the 60 
percent rating.  The appeal for a disability rating in excess 
of 60 percent for coronary artery disease stems from a 
disagreement with the initial rating after service connection 
was established, as distinguished from a claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126-7 (1999).

In November 2005, the Board remanded the issues to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  




FINDINGS OF FACT

1.  Lumbosacral spine degenerative disc disease has been 
manifested throughout the appeal period by pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  

2.  Stress testing for coronary artery disease reveals 
that workloads of greater than 3 metabolic equivalents 
(METs) but not greater than 5 METs causes dyspnea, 
fatigue, angina, dizziness, or syncope.  

3.  Hypertension has been manifested throughout the 
appeal period by near normal blood pressure readings; a 
predominant diastolic blood pressure of 110 or more, or 
systolic pressure of 200 or more is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating higher than 60 
percent for lumbosacral spine degenerative disc disease are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate V, § 4.71a, Diagnostic 
Codes 5292, 5293, (2001) 38 C.F.R. § 4.71a, Diagnostic Code 
5243; § 4.124a, Diagnostic Code 8520 (2006).

2.  The criteria for an initial schedular rating higher than 
60 percent for coronary artery disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.104, Diagnostic Code 7005 (2006).

3.  The criteria for a schedular rating higher than 10 
percent for hypertensive vascular disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.104, Diagnostic Code 7101 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in September 2003, July 2004, November 2005, February 
2006, and in September 2006, which informed the veteran of 
what evidence is needed to substantiate the claims, what 
evidence he was responsible for obtaining, and what evidence 
VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
after the initial adverse decision was issued.  Thus a timing 
defect has occurred.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  

In order to cure a timing defect, a compliant notice must be 
issued followed by the readjudication of the claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II).  
In this case, VA complied.  The Board remanded the case 
specifically for additional notice to the veteran.  Following 
readjudication of the claim, the RO issued a supplemental 
statement of the case in September 2006.  

VA provided the additional notices recommended by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, in September 2006.  
Thus, no unfair prejudice will result from the Board's 
handling of the matter at this time.  



Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Lumbar Spine Rating

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59 (2006).

Lumbar spine degenerative disc disease has been rated 60 
percent disabling for the entire appeal period under 
Diagnostic Code 5293.  Under the rating criteria for 
intervertebral disc syndrome in effect prior to September 23, 
2002, a 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).

The veteran requested an increased rating in August 2000, at 
which time he submitted a July 2000 VA computerized 
tomography (CT) report showing extensive facet joint disease 
at L4-5 and bulging lumbar discs with spinal stenosis.  An 
August 2000 VA outpatient treatment report notes a history of 
6 epidural injections in recent years.

A December 2000 VA orthopedic examination report reflects a 
complaint of chronic low back pain radiating to the left leg.  
The veteran could walk only one block due to back pain.  
Forward flexion was to 40 degrees with pain.  Backward 
extension was to 10 degrees with pain.  Lateral flexions and 
rotations were each to 25 degrees with pain.  Pain and 
reduced endurance were limiting factors.  The paraspinal 
muscles were tender and the veteran assumed a stiff, antalgic 
posture.  A magnetic resonance imaging (MRI) report showed 
straightening of the normal lordosis, slight kyphotic 
angulation at L1-2, disc bulge at L4-5 with left-sided 
herniated nucleus pulposis, and degenerative joint disease of 
the facets at L4-5.  

The veteran underwent additional epidural steroid injections 
in January and March 2001 to reduce left lumbar 
radiculopathy.  In December 2001, he testified before an RO 
hearing officer that he remained working full time and that 
he took Valium(r) for spinal spasm, which occurred five or six 
times per week.  He testified that surgery might become 
necessary and that he used a cane because of his back.

A June 2003 VA orthopedic compensation examination report 
notes that the veteran stood with spine flexed 20 degrees, 
which was the limit of any extension.  He could flex to 70 
degrees without pain.  Side bending was 10 degrees without 
pain.  The lower extremities were neurologically normal.  
Straight leg raising test was positive at 70 degrees.  The 
physician noted MRI evidence of degenerative disc disease and 
then offered a diagnosis of low back strain.  

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge that he was in constant low back pain.  He 
testified that pain radiated to both legs, worse on the left.  

An August 2005 private MRI study showed lumbar disc 
herniations.  

In November 2005, the Board remanded the case for an 
examination, which was performed in January 2006.  During 
that examination, deep tendon reflexes were decreased at the 
knee and ankle and sensation was decreased in stocking 
distribution, bilaterally.  Motor strength was full, but 
straight leg raising test was positive.  Flexion was to 60 
degrees and extension was to 10 degrees.  Right side bending 
was to 10 degrees, while rotation was to 15 degrees.  Left 
side bending was to 15 degrees, while rotation was to 10 
degrees.  The veteran complained that all movements were 
painful.  Repetitive use decreased all ranges by 15 percent.

The above facts illustrate that intervertebral disc syndrome 
has been pronounced, as it has been manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Severe limitation of motion of the lumbar spine with 
radiculopathy was elicited.  For the entire appeal period, 
this disability has been rated 60 percent disabling under 
Diagnostic Code 5293.  Because 60 percent is the maximum 
rating offered under Diagnostic Code 5293, it is unnecessary 
to consider that diagnostic code further, as no rating higher 
than 60 percent could result.  

An alternate rating method for rating intervertebral 
disc syndrome is available.  This involves rating 
limitation of motion of the spine and then rating 
individual radiculopathy symptoms, rather than rating 
the entire disability under Diagnostic Code 5293.  In 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court 
permitted separate evaluations for separate problems 
arising from the same injury if they do not constitute 
the same disability or same manifestation under 
38 C.F.R. § 4.14.  Thus, the Board must consider whether 
assigning a rating for limitation of motion and a rating 
or ratings for radiculopathy of each lower extremity 
separately would result in a combined rating higher than 
the 60 percent already assigned for intervertebral disc 
syndrome.  

Prior to September 26, 2003, limitation of motion of the 
lumbar spine may be rated under Diagnostic Code 5292.  
Under Diagnostic Code 5292, evaluations from 10 to 40 
percent are available for limitation of motion.  Slight 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent evaluation.  A 40 
percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The lumbar spine is shown to have severe limitation of motion 
according to VA spine examination reports.  Severe limitation 
of motion warrants a 40 percent rating, which is the maximum 
rating offered for lumbar spine limitation of motion.  
Because this rating does not include neurological symptoms, a 
separate rating for such symptoms could be considered.  
Esteban, supra.  The neurologic manifestations include back 
pain radiating to each leg with reduced deep tendon reflexes 
and reduced appreciation of touch.  Neither muscle wasting 
nor muscle weakness nor bowel or bladder symptoms are shown.  

Rating neurologic manifestations involves consideration of 
various regulatory provisions.  Below are some relevant 
rating criteria.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2006).

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2006).  

Partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with mild moderate, 
severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a (2006).  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral combine with 
application of the bilateral factor.  

The Board will choose Diagnostic Code 8520 as analogous to 
the neurologic disability because, even though there is no 
sciatic nerve injury, the anatomical area of the neurologic 
deficits more nearly approximates the level of disability 
produced by sciatica when considering functional impairment, 
anatomical location, and symptomatology.  38 C.F.R. § 4.20.  

Keeping in mind that wholly sensory manifestations warrant a 
rating for mild, or at most, a moderate disability, the 
symptoms shown in this case are more compatible with a rating 
for mild incomplete paralysis, as one VA examiner found no 
radiculopathy at all, while other physicians found sensory 
symptoms, but no motor involvement.  Overall, radiculopathy 
of each lower extremity more nearly approximates the 
disability picture represented by mild incomplete paralysis.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
Thus, a 10 percent rating under Diagnostic Code 8520, for 
each lower extremity, with application of the bilateral 
factor, is available for the entire appeal period.  

Comparing the separate ratings that are available for lumbar 
spine limitation of motion (40 percent) plus the two 
individual 10 percent ratings available for lower extremity 
radiculopathy (10 percent plus 10 percent plus a bilateral 
factor of 2 percent) with the 60 percent assigned under 
Diagnostic Code 5293, it is clear that the 60 percent rating 
under Diagnostic Code 5293 is much more advantageous to the 
veteran.  Thus, the Board need not further consider the 
alternate rating method for rating this disability.  

The Board will next discuss changes to the rating schedule 
that occurred during the veteran's appeal period and how 
those changes affect this case.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  VA's General Counsel (GC) held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  VA must apply the earlier version of the regulation 
for the period prior to the effective date of the change and 
may continue to apply it after the change, if favorable to 
the veteran.  VAOPGCPREC 3-2000.  

As such, VA must consider the revised criteria for that 
portion since the effective dates of the revisions, i.e., 
September 23, 2002, and September 26, 2003, applying 
whichever version or versions is/are more favorable to the 
veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997). 

On September 23, 2002, the rating criteria for intervertebral 
disc syndrome changed.  The maximum schedular rating 
available remained at 60 percent; however, it became based on 
duration of incapacitating episodes (defined as periods of 
doctor prescribed bed rest) over the past 12 months, rather 
than on pronounced intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  In this case, incapacitating episodes are not 
shown.  Therefore, it might appear that use of this revision 
could not result in a greater benefit than that granted 
above; however another seemingly new provision must also be 
considered.  

Another seemingly new provision provides that orthopedic and 
neurologic manifestations should be separately evaluated if 
they result in a greater benefit.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note 2 (effective September 23, 2002).  
While this note is new, the requirement stated therein is 
not.  VA's requirement to consider a rating for separate 
symptoms was mentioned years earlier in Esteban, supra 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).  As explained above, this alternate method of rating 
separate symptoms does not result in a rating higher than 60 
percent.  

Turning to the latter portion of the appeal period, that is, 
from September 26, 2003, more new rating criteria were added 
to the rating schedule, effective from September 26, 2003.  
Under the newest rating criteria, the diagnostic code numbers 
changed.  Spine disabilities are now rated under the General 
Rating Formula for Diseases and Injuries of the Spine set 
forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine 
(see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based 
on duration of incapacitating episodes over the past 12 
months remains the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations; 
however, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
.......................................................50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine. .............................................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
the combined range of motion of the 
cervical spine not greater than 170 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or  
abnormal kyphosis..........................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, combined 
range of motion of the cervical spine 
greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not 
resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body 
fracture with loss of 50 percent or more 
of the 
height.......................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Set forth above is a new formula for rating limitation of 
motion of the spine that was not available prior to September 
26, 2003.  Because intervertebral disc syndrome warrants a 60 
percent rating under the prior revision, however, the Board 
need consider only whether the loss of range of motion 
warrants a rating higher than 60 percent under the most 
recent revision.  In this regard, the newest rating schedule 
above requires that ankylosis be shown for any rating above 
40 percent.  Because ankylosis is not shown, the most recent 
rating criteria cannot provide a rating higher than that 
warranted under the prior revision.  

The revised criteria are unclear as to whether the DeLuca 
factors of additional disability due to such symptoms as 
painful motion are already incorporated; however, the new 
criteria do not subsume 38 C.F.R. § 4.40, wherein painful 
motion evinces a seriously disabled joint.  In this case, 
however, the highest schedular ratings offered for limitation 
of motion were considered, which relieves VA's requirement to 
consider the DeLuca factors.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997)(when the maximum schedular rating is in effect 
for loss of motion of a joint, and the disability does not 
meet the criteria for a higher evaluation under any other 
applicable code, further consideration of functional loss may 
not be required).  

After consideration of all the evidence of record, including 
the testimony, the Board finds that the preponderance of it 
is against the claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim for a disability 
rating greater than 60 percent for lumbar spine degenerative 
disc disease is therefore denied.  

Initial Rating for Coronary Artery Disease

During the appeal period, the RO granted service connection 
for coronary artery disease and assigned an initial 60 
percent rating effective from October 23, 2001, under 
38 C.F.R. § 4.104, Diagnostic Code 7005 (2006).

For coronary artery disease, the rating schedule provides the 
following: 

A 100 percent rating is warranted when there is 
documented coronary artery disease resulting in 
chronic congestive heart failure, or; workload of 
3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is left 
ventricular dysfunction with an ejection fraction 
of less than 30 percent.  

A 60 percent rating is warranted when there is 
documented coronary artery disease resulting in 
more than one episode of acute congestive heart 
failure in the past year; or, workload of greater 
than 3 METs but not greater than 5 METs results 
in dyspnea, fatigue, angina, dizziness, or 
syncope; or, left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  

38 C.F.R. § 4.104, Diagnostic Code 7005 (2006).  

Because coronary artery disease has been rated 60 percent 
disabling, the only question for resolution is where the 100 
percent rating criteria are more nearly approximated.  The 
medical evidence does not reflect a history of chronic 
congestive heart failure, or that a workload of 3 METs or 
less result in dyspnea, fatigue, angina, dizziness, or 
syncope; or, that there is left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  Thus, the 
criteria of a 100 percent rating are not more nearly 
approximated in this case. 

According to a June 2003 VA compensation examination report, 
the veteran could walk around two blocks without shortness of 
breath but could do little yard work.  A July 2003 
echocardiogram indicated that ejection fraction was 40 to 45 
percent.  METS was estimated to be about 7.  An August 2004 
VA perfusion scan revealed an ejection fraction of 65 percent 
and an estimated METs of 7.2.  October 2004 VA angioplasty 
measured an ejection fraction of 68 percent 

In May 2005, the veteran testified that he worked as a 
registered pharmacist.  

In November 2005, the Board remanded the case for 
development.  During a February 2006 VA cardiology 
examination, the veteran reported continued chest pains and 
declined further diagnostic procedures.  Thus, there is no 
more evidence to consider in rating this disability.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for an initial disability rating 
greater than 60 percent for coronary artery disease is 
therefore denied.  

Hypertension 

During the appeal period, the RO continued a 10 percent 
rating for hypertension under 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2006).

The rating schedule provides the following: 

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is rated as follows:

A 60 percent rating, the highest rating available 
under this diagnostic code, is warranted for 
predominant blood pressure of 130 or more.  

A 40 percent rating is warranted for predominant 
blood pressure of 120 or more. 

A 20 percent rating is warranted for predominant 
diastolic blood pressure of 110 or more, or 
systolic pressure of 200 or more.

A 10 percent rating is warranted for predominant 
diastolic blood pressure of 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
as a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control.  

38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).

Because hypertension has been rated 10 percent disabling, 
the only question for resolution is whether the 20 percent 
or greater rating criteria are more nearly approximated, 
that is, whether predominant diastolic blood pressure of 110 
or more, or systolic pressure of 200 or more is shown.  

The claims files contain no blood pressure reading that 
would warrant a 20 percent or higher rating.  According 
to a June 2003 VA compensation examination report, the 
highest blood pressure reading was 150/92.

In May 2005, the veteran testified before the undersigned 
that he took antihypertensive medications.  

In November 2005, the Board remanded the case for 
development.  During a February 2006 VA cardiology 
examination, the veteran's blood pressure reading was 109/62.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a disability rating greater 
than 10 percent for hypertension is therefore denied.  

Extraschedular Consideration

Finally, the Board notes that 38 C.F.R. § 3.321(b) (2006) 
provides that where the disability picture is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability, an extra-schedular evaluation will be 
assigned.  Where the veteran has alleged or asserted that the 
schedular rating is inadequate or where the evidence shows 
exceptional or unusual circumstances, the Board must 
specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough 
such evidence, the Board must direct that the matter be 
referred to the VA Central Office for consideration.  If the 
matter is not referred, and is raised by the record, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, there have been no reports of recent 
hospitalization, and there is no evidence of marked 
interference with employment, beyond that contemplated by the 
schedular evaluations provided in this decision.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash, 8 Vet. App. at 227; see also 
VAOPGCPREC. 6-96. 


ORDER

An increased rating for degenerative disc disease of the 
lumbosacral spine is denied.

An initial rating greater than 60 percent for coronary artery 
disease is denied.

An increased rating for hypertension is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


